FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN A. ENRIQUEZ,                                No. 09-73508

               Petitioner,                       Agency No. A073-965-484

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Juan A. Enriquez, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Enriquez’s motion to

reopen because the motion was filed more than twelve years after the IJ’s July 26,

1996, deportation order, see 8 C.F.R. § 1003.23(b)(1), and Enriquez failed to

establish that he acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (deadline can be equitably tolled “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”).

      In light of our disposition, we need not reach Enriquez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73508